DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, the phrase “an inclined surface” on line 2 should be changed to -- the inclined surface --.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fine uneven shapes claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Epstein et al. (US 20050265029 A1, hereinafter, “Epstein”).

Regarding claim 1, Epstein teaches a light emitting module (lighting unit, see figure 8) comprising: 
a light guiding plate (guiding layer 610) having a first main surface (upper surface 611) and a second main surface (lower surface of 610), the first main surface (611) being a light emitting surface (as seen in figure 8) and having a plurality of optical function parts (light extraction features 624) each being a recess (see recess of 624) having an inclined surface (see inclines surface of 646); 
a plurality of light sources (LED 620, better seen labeled as 420 in figure 4a) bonded (via an optical coupling material, see ¶ 64) to the second main surface (lower surface of figure 8) and emitting white-color light (white light, see ¶ 42) ; 

a wiring (electrodes, better seen in figure 4a) formed on a surface (lower surface of 620, see ¶ 51) the sealing member (622) opposite to the light guiding plate (610). 

Regarding claim 2, Epstein teaches wherein the recess (recess of 624) having an inclined surface (see inclined surface of 624) is provided with a light-reflective material (diffusely reflecting material 636, see ¶ 69). 

Regarding claim 7, Epstein teaches wherein the plurality of light sources (620) and the light guiding plate (610) are bonded (via optical coupling material, see ¶ 64) to each other via a light-transmissive bonding member (optical coupling material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein.

Regarding claim 3, Epstein teaches wherein the light-reflective material is a white-color resin. 
However, in an alternative embodiment of figure 20a, Epstein teaches wherein the light-reflective material (diffusely reflecting areas 2004) is a white-color resin (white pigment, see ¶ 93). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate white-color resin as taught by the alternative embodiment of Epstein into the teachings of the current embodiment so as to reduce the amount of light  transmitted directly from the LED 620 and to increase the lateral spreading of light. One of ordinary skill would have been motivated to make this modification to enhance light mixing and evenness prior to exiting the light module.

Regarding claims 4-5, Epstein teaches wherein the light guiding plate includes positioning parts provided on the second main surface; and
wherein each of the positioning parts has at least one shape selected from the group consisting of a recess, a projection, and a groove. 
However, in an alternative embodiment of figure 5b, Epstein teaches wherein the light guiding plate (510) includes positioning parts (stand-offs 530) provided on the second main surface (lower surface of 510); and 
wherein each of the positioning parts (530) has at least one shape selected from the group consisting of a recess, a projection (see projection shape of 530), and a groove. 
Epstein into the teachings of the current embodiment so that the positioning parts may hold the guiding plate at a height that contacts the light source. One of ordinary skill would have been motivated to make this modification to customize the light emitting module for a variety of differently sized light sources.

Regarding claim 6, Epstein teaches wherein the light guiding plate (610) is provided with a variety of shapes (see shapes on 610) on the first main surface (upper surface of 610); but 
Epstein teaches wherein the light guiding plate is provided with fine uneven shapes at a portion spaced apart from the plurality of optical function parts on the first main surface. 
However, in an alternative embodiment of figure 19a, Epstein teaches wherein the light guiding plate (610) is provided with fine uneven shapes (see fines diffusive beads of volume diffuser 910 forming uneven shapes with respect to center of 624) at a portion spaced apart (above the inclined surface 624) from the plurality of optical function parts (624) on the first main surface (upper surface of 610). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the uneven shapes as taught by the alternative embodiment of Epstein into the teachings of the current embodiment in order to reduce the amount of light that passes directly through the guiding layer 610 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875